DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11,249,602. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent anticipate the claims of the present Application.
Present Application
U.S. Patent No. 11,249,602
1. A pen detection system that detects a pen signal transmitted from a pen to detect a position of the pen, the pen detection system comprising:

a sensor pattern in which a column electrode group including first and second partial column electrode groups and a row electrode group including first and second partial row electrode groups are placed on top of each other in a two-dimensional region;

a first integrated circuit,

that is connected to the first partial column electrode group to acquire a first column level distribution indicating a level distribution of the pen signal in the first partial column electrode group; and

that is connected to the first partial row electrode group to acquire a first row level distribution indicating a level distribution of the pen signal in the first partial row electrode group; and

a second integrated circuit,

that is connected to the second partial column electrode group to acquire a second column level distribution indicating a level distribution of the pen signal in the second partial column electrode group; and

that is connected to the second partial row electrode group to acquire a second row level distribution indicating a level distribution of the pen signal in the second partial row electrode group, wherein

the pen detection system,

derives a column direction position of the pen in the two-dimensional region, based on the first and second column level distributions; and

derives a row direction position of the pen in the two-dimensional region, based on the first and second row level distributions,

wherein,

a predetermined number of boundary column electrodes positioned near a boundary of the first partial column electrode group and the second partial column electrode group among a plurality of column electrodes included in the column electrode group are connected to both of the first and second integrated circuits, wherein the predetermined number is an even number.
1. A pen detection system that detects a pen signal transmitted from a pen to detect a position of the pen, the pen detection system comprising:

a sensor pattern in which a column electrode group including first and second partial column electrode groups and a row electrode group including first and second partial row electrode groups are placed on top of each other in a two-dimensional region;

a first integrated circuit,

that is connected to the first partial column electrode group to acquire a first column level distribution indicating a level distribution of the pen signal in the first partial column electrode group; and

that is connected to the first partial row electrode group to acquire a first row level distribution indicating a level distribution of the pen signal in the first partial row electrode group; and

a second integrated circuit,

that is connected to the second partial column electrode group to acquire a second column level distribution indicating a level distribution of the pen signal in the second partial column electrode group; and

that is connected to the second partial row electrode group to acquire a second row level distribution indicating a level distribution of the pen signal in the second partial row electrode group, wherein

the pen detection system,

derives a column direction position of the pen in the two-dimensional region, based on the first and second column level distributions; and

derives a row direction position of the pen in the two-dimensional region, based on the first and second row level distributions,

wherein,

a predetermined number of boundary column electrodes positioned near a boundary of the first partial column electrode group and the second partial column electrode group among a plurality of column electrodes included in the column electrode group are connected to both of the first and second integrated circuits,

the first and second integrated circuits are arranged on a circuit board different from a board in which the sensor pattern is formed, and

the circuit board is provided with:

a main line connecting the boundary column electrode to one of the first or second integrated circuits; and

a branch line connecting the main line to the other of the first or second integrated circuits in the circuit board.
11. A pen detection system that detects a pen signal transmitted from a pen to detect a position of the pen, the pen detection system comprising:

a sensor pattern in which an electrode group including first and second partial electrode groups is disposed;

a first integrated circuit that is connected to the first partial electrode group to acquire a level distribution of the pen signal in the first partial electrode group; and

a second integrated circuit that is connected to the second partial electrode group to acquire a level distribution of the pen signal in the second partial electrode group,

wherein,

a predetermined number of boundary electrodes positioned near a boundary of the first partial electrode group and the second partial electrode group among a plurality of electrodes included in the electrode group are connected to both of the first and second integrated circuits, wherein the predetermined number is an even number.
10. A pen detection system that detects a pen signal transmitted from a pen to detect a position of the pen, the pen detection system comprising:

a sensor pattern in which an electrode group including first and second partial electrode groups is disposed;

a first integrated circuit that is connected to the first partial electrode group to acquire a level distribution of the pen signal in the first partial electrode group; and

a second integrated circuit that is connected to the second partial electrode group to acquire a level distribution of the pen signal in the second partial electrode group,

wherein

a predetermined number of boundary electrodes positioned near a boundary of the first partial electrode group and the second partial electrode group among a plurality of electrodes included in the electrode group are connected to both of the first and second integrated circuits,

wherein,

the first and second integrated circuits are arranged on a circuit board different from the sensor pattern; and

the circuit board is provided with:

a main line connecting the boundary electrode to one of the first or second integrated circuits; and

a branch line connecting the main line to the other of the first or second integrated circuits in the circuit board.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hung et al (US 2009/0251437; provided by Applicant) in view of Dinu et al (US 2016/0117047; provided by Applicant) in further view of Hung et al (US 2009/0284494; provided by Applicant)
In regards to claim 1, Hung ‘437 discloses a detection system that detects a signal to detect a position, the detection system comprising:
a sensor pattern in which a column electrode group including first and second partial column electrode groups and a row electrode group including first and second partial row electrode groups are placed on top of each other in a two-dimensional region (Figs. 7-9 and paragraphs 23-25);
a first integrated circuit,
that is connected to the first partial column electrode group to acquire a first column level distribution indicating a level distribution of the signal in the first partial column electrode group (Figs. 7-9 and paragraphs 23-25); and
that is connected to the first partial row electrode group to acquire a first row level distribution indicating a level distribution of the signal in the first partial row electrode group (Figs. 7-9 and paragraphs 23-25); and
a second integrated circuit,
that is connected to the second partial column electrode group to acquire a second column level distribution indicating a level distribution of the signal in the second partial column electrode group (Figs. 7-9 and paragraphs 23-25); and
that is connected to the second partial row electrode group to acquire a second row level distribution indicating a level distribution of the signal in the second partial row electrode group (Figs. 7-9 and paragraphs 23-25), wherein
the detection system,
derives a column direction position in the two-dimensional region, based on the first and second column level distributions (Figs. 7-9 and paragraphs 23-25); and
derives a row direction position in the two-dimensional region, based on the first and second row level distributions (Figs. 7-9 and paragraphs 23-25).
Hung ‘437 does not disclose detecting a pen.
Dinu discloses detecting a pen (paragraphs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung ‘437 with the teachings of Dinu, detecting a position of a pen, because active styluses can provide more information to the device and thus give more utility to the device.
Hung ‘437 and Dinu do not disclose wherein, a predetermined number of boundary column electrodes positioned near a boundary of the first partial column electrode group and the second partial column electrode group among a plurality of column electrodes included in the column electrode group are connected to both of the first and second integrated circuits, wherein the predetermined number is an even number.
Hung ‘494 discloses wherein, a predetermined number of boundary column electrodes positioned near a boundary of the first partial column electrode group and the second partial column electrode group among a plurality of column electrodes included in the column electrode group are connected to both of the first and second integrated circuits, wherein the predetermined number is an even number (Fig. 7 and paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung ‘437 and Dinu with the teachings of Hung ‘494, sharing electrodes between controllers, because it removes a boundary problem when multiple controllers are used and reduces noise (paragraph 7).

In regards to claim 2, Hung ‘437 discloses the pen detection system according to claim 1, wherein,
the first partial column electrode group overlaps the second partial row electrode group (Figs. 7-9 and paragraphs 23-25); and
the second partial column electrode group overlaps the first partial row electrode group (Figs. 7-9 and paragraphs 23-25).

In regards to claim 3, Hung ‘437 discloses the pen detection system according to claim 1, wherein, in response to start of supply of a finger detection signal from the first integrated circuit to the first partial row electrode group, the first integrated circuit detects a cross point capacitance change of a first quadrant part where the first partial row electrode group and the first partial column electrode group cross, and the second integrated circuit detects a cross point capacitance change of a second quadrant part where the first partial row electrode group and the second partial column electrode group cross (Figs. 7-9 and paragraphs 23-25).

In regards to claim 4, Hung ‘437 discloses the pen detection system according to claim 3, wherein, in response to start of supply of a finger detection signal from the second integrated circuit to the second partial row electrode group, the first integrated circuit detects a cross point capacitance change of a third quadrant part where the second partial row electrode group and the first partial column electrode group cross, and the second integrated circuit detects a cross point capacitance change of a fourth quadrant part where the second partial row electrode group and the second partial column electrode group cross (Figs. 7-9 and paragraphs 23-25).

In regards to claim 5, Hung ‘437 and Dinu do not disclose the pen detection system according to claim 1, wherein, the predetermined number is a number smaller than the number of column electrodes included in the column electrode group.
Hung ‘494 discloses wherein, the predetermined number is a number smaller than the number of column electrodes included in the column electrode group (Fig. 7 and paragraph 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung ‘437 and Dinu with the teachings of Hung ‘494, sharing electrodes between controllers, because it removes a boundary problem when multiple controllers are used and reduces noise (paragraph 7).

In regards to claim 7, Hung ‘437 and Dinu do not disclose the pen detection system according to claim 1, wherein, one of the first or second integrated circuits sets a terminal connected to the boundary column electrode to high impedance when the other of the first or second integrated circuits detects a level of the pen signal in the boundary column electrode.
Hung ‘494’ discloses wherein, one of the first or second integrated circuits sets a terminal connected to the boundary column electrode to high impedance when the other of the first or second integrated circuits detects a level of the pen signal in the boundary column electrode (Figs. 5-7 and paragraphs 7, 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung ‘437 and Dinu with the teachings of Hung ‘494, sharing electrodes between controllers, because it removes a boundary problem when multiple controllers are used and reduces noise (paragraph 7).

In regards to claim 8, Hung ‘437 and Dinu do not disclose the pen detection system according to claim 1, wherein, one of the first or second integrated circuits does not detect a level of the pen signal in the boundary column electrode when the other of the first or second integrated circuits detects the level of the pen signal in the boundary column electrode.
Hung ‘494 discloses wherein, one of the first or second integrated circuits does not detect a level of the pen signal in the boundary column electrode when the other of the first or second integrated circuits detects the level of the pen signal in the boundary column electrode (Figs. 5-7 and paragraphs 7, 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung ‘437 and Dinu with the teachings of Hung ‘494, sharing electrodes between controllers, because it removes a boundary problem when multiple controllers are used and reduces noise (paragraph 7).

In regards to claim 11, Hung ‘437 discloses a pen detection system that detects a pen signal transmitted from a pen to detect a position of the pen, the pen detection system comprising (Figs. 7-9 and paragraphs 23-25):
a sensor pattern in which an electrode group including first and second partial electrode groups is disposed (Figs. 7-9 and paragraphs 23-25);
a first integrated circuit that is connected to the first partial electrode group to acquire a level distribution of the pen signal in the first partial electrode group (Figs. 7-9 and paragraphs 23-25); and
a second integrated circuit that is connected to the second partial electrode group to acquire a level distribution of the pen signal in the second partial electrode group (Figs. 7-9 and paragraphs 23-25).
Hung ‘437 does not disclose detecting a pen;
a predetermined number of boundary electrodes positioned near a boundary of the first partial electrode group and the second partial electrode group among a plurality of electrodes included in the electrode group are connected to both of the first and second integrated circuits, wherein the predetermined number is an even number.
Dinu discloses detecting a pen (paragraphs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung ‘437 with the teachings of Dinu, detecting a position of a pen, because active styluses can provide more information to the device and thus give more utility to the device.
Hung ‘437 and Dinu do not disclose a predetermined number of boundary electrodes positioned near a boundary of the first partial electrode group and the second partial electrode group among a plurality of electrodes included in the electrode group are connected to both of the first and second integrated circuits, wherein the predetermined number is an even number.
Hung ‘494 discloses a predetermined number of boundary electrodes positioned near a boundary of the first partial electrode group and the second partial electrode group among a plurality of electrodes included in the electrode group are connected to both of the first and second integrated circuits, wherein the predetermined number is an even number (Fig. 7 and paragraphs 7, 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung ‘437 and Dinu with the teachings of Hung ‘494, sharing electrodes between controllers, because it removes a boundary problem when multiple controllers are used and reduces noise (paragraph 7).

In regards to claim 13, Hung ‘437 and Dinu do not disclose the pen detection system according to claim 11, wherein, one of the first or second integrated circuits sets a terminal connected to the boundary electrode to high impedance when the other of the first or second integrated circuits detects a level of the pen signal in the boundary electrode.
Hung ‘494 discloses wherein, one of the first or second integrated circuits sets a terminal connected to the boundary electrode to high impedance when the other of the first or second integrated circuits detects a level of the pen signal in the boundary electrode (Figs. 5-7 and paragraphs 7, 18-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung ‘437 and Dinu with the teachings of Hung ‘494, sharing electrodes between controllers, because it removes a boundary problem when multiple controllers are used and reduces noise (paragraph 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 25, 2022